Citation Nr: 1044437	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  07-03 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD), also claimed as hiatal hernia.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from May 1994 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in March 2009, at which 
time the claims currently at issue were addressed, but were not 
yet in appellate status, as they required a remand for the 
issuance of a Statement of the Case.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  A Statement of the Case addressing 
the service connection claim for GERD and the TDIU claim was 
issued in May 2009, following which the Veteran perfected an 
appeal in a timely manner.  Accordingly, those claims are now in 
appellate status before the Board.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).

The Veteran's VA Form 9 of May 2009 reflects that he requested a 
travel Board hearing.  A travel board hearing was scheduled for 
August 2010, for which the Veteran did not appear.  He has not 
provided any explanation for the failure to appear nor has he 
requested a rescheduled hearing.  The case, therefore, will be 
processed as though the request for a hearing had been withdrawn.  
See 38 C.F.R. § 20.704.  Moreover, the Board points out that the 
Veteran provide testimony relating to both the service connection 
claim for GERD and the TDIU claim during a travel Board hearing 
held before the undersigned Veterans Law Judge in September 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

Additional development is required with respect to the service 
connection claim for GERD, also claimed as hiatal hernia.  The 
Board observes that if service connection is granted for this 
disorder, it will impact the TDIU claim which is also on appeal, 
as the determination of a disability rating for a service-
connected disability is an integral part of the evaluation of a 
TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two or more issues are inextricably intertwined if one claim 
could have significant impact on the other).  Thus, the Veteran's 
TDIU claim must be deferred pending the outcome of the service 
connection claim.  See Holland v. Brown, 6 Vet. App. 443 (1994). 

With respect to the service connection claim for GERD, the 
Veteran's primary contention is that this condition was sustained 
secondary to medications taken for his service connected low back 
disability, as well as for a non service-connected psychiatric 
disorder.  Service connection may be granted on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically (i.e. permanently) aggravated the disability in 
question, but compensation is limited to the degree of disability 
(and only that degree) over and above the degree of disability 
existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA records reflect that symptoms of GERD were present as early as 
April 2005 and that GERD was clinically diagnosed at least as of 
August 2005.  In hearing testimony presented in September 2008, 
the Veteran mentioned that he would be seeing his GI 
(gastrointestinal) doctor (presumably through VA) on October 15, 
2008, at which time he intended to discuss the relationship 
between his prescribed medications and diagnosed GERD/hiatal 
hernia.  However, it does not appear that any record relating to 
that appointment is on file.  Subsequently, a December 2008 VA 
record indicates that GERD and hiatal hernia were stable and that 
the Veteran had changed his Omeprazole 20 mg once daily to night-
time dosing.  

At this point, the record establishes that current diagnoses of 
GERD and hiatal hernia have been made; however the etiology of 
these conditions is unclear.  The Board points out that a full VA 
examination, to include a medical opinion, has not been 
furnished.  Fulfillment of VA's duty to assist a claimant 
includes providing a medical examination or obtaining a medical 
opinion where it is deemed necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2010).  In a claim for service connection, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits still triggers the duty to 
assist if it indicates that the Veteran's condition may be 
associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that the 
claimed disability/death may be associated with in-service 
injuries for purposes of a VA examination).  Accordingly, 
additional development of the claim, to include providing a VA 
examination, is warranted.  

In addition, it appears that the Veteran receives his GI 
treatment through VA and that records current through August 2009 
are on file.  However, the file does not contain the October 2008 
GI record referred to by the Veteran during his September 2009 
hearing.  The Board notes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  As such, VA must obtain outstanding VA records, 
as have been identified in this case.  See 38 U.S.C.A. § 5103A 
(b-c); 38 C.F.R. § 3.159(c).  

In addition, the record contains a favorable decision of the 
Social Security Administration (SSA) which was issued on July 
2009.  However, the records associated with and supporting that 
decision are not on file.  Where VA has actual notice of the 
existence of records held by SSA which appear to be relevant to 
the pending claim, VA has a duty to assist by requesting those 
records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 
2010).  In this case, the SSA records are likely pertinent to the 
Veteran's TDIU claim.  

The AMC/RO shall arrange for the Veteran to undergo the 
development requested herein.  In addition, the Veteran will be 
given an opportunity to provide any additional information or 
evidence relating this claim on Remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be afforded an 
opportunity to submit or identify any 
additional evidence relevant to his service 
connection claim for GERD/hiatal hernia and 
for TDIU.  Based on his response, the RO 
must attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment sources.

In addition, all available VA 
treatment/outpatient GI records dated from 
August 2009 shall be obtained, and a 
specific request for all medical records 
dated on October 15, 2008 (reportedly when 
the Veteran was seen for a GI appointment) 
shall be made.  

2.  Contact the Social Security 
Administration and request all pertinent 
documentation relating to the favorable 
July 2009 decision, including any medical 
records and evaluation reports that SSA has 
regarding the Veteran.  These records 
should be associated with the claims file.  
In requesting these records, the RO should 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records and/or responses received should be 
associated with the claims file.

3.  The RO/AMC shall arrange for the 
Veteran to undergo an appropriate VA 
examination so as to ascertain the 
underlying cause, time of onset, and 
etiology of the disorder claimed as 
GERD/hiatal hernia (not claimed as a 
manifestation of undiagnosed illness).  The 
claims file, to include a complete copy of 
this remand, shall be made available to the 
examiner in conjunction with conducting the 
examination of the Veteran.  The examiner 
shall annotate the report to reflect that 
review of the claims file was undertaken.  
A discussion of the Veteran's lay history 
and symptomatology as well as the 
documented pertinent medical history should 
also be included.  All appropriate tests or 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner's report shall also 
address the following matters:

The examiner shall clearly identify (by 
diagnosis) whether the Veteran currently 
has a GI disability or disabilities, 
claimed as GERD and hiatal hernia.

If the Veteran has a currently manifested 
GI disorder, the examiner should render an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
probability) that the disability found on 
examination is of service etiology; i.e. 
was incurred in or is etiologically related 
to (to include by virtue of continuity and 
chronicity of symptomatology in and since 
service) the Veteran's period of active 
service extending from May 1994 to October 
1997.

In the alternative, the Veteran maintains 
that a GI disorder is secondarily related 
to a service-connected low back disorder, 
specifically that it is related to 
medication taken for that condition.  
Initially, the examiner is asked to address 
the question of whether it is at least as 
likely as not that any currently manifested 
GI disorder has been caused by or 
chronically aggravated by a service-
connected low back disorder, to include by 
medication taken for that condition (please 
identify such medication).  

If it is determined that the service-
connected low back disorder (including 
medication taken therefor) has aggravated 
(i.e., permanently worsened) the GI 
condition, the examiner should identify the 
percentage of disability which is 
attributable to the aggravation.

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important that each disability 
be viewed in relation to its history, per 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the Veteran's claims 
file, or in the alternative, the claims 
file itself, should be made available to 
the examiner for review.

4.  Should it be advisable, it is at the 
discretion of the RO to obtain any 
additional development relating to the TDIU 
claim to include obtaining an opinion 
addressing the impact of the Veteran's 
service-connected disability/disabilities 
on his employability.  

5.  After completion of the above 
development, the Veteran's service 
connection claim for GERD/hiatal hernia 
should be readjudicated, to include 
consideration of 38 C.F.R. § 3.310.  
Thereafter, the Veteran's combined 
evaluation should be recalculated and the 
TDIU claim shall be readjudicated, to 
include consideration of any pertinent 
evidence added to the file subsequent to 
the SSOC issued in December 2009.  If the 
determination as to any of these claims 
remains less than fully favorable to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


